Exhibit 10.1

UWHARRIE CAPITAL CORP

NONQUALIFIED DEFERRED COMPENSATION PLAN

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN AGREEMENT

This document is drafted with the intent that it comply with Internal Revenue
Code Section 409A and regulations promulgated thereunder.

Uwharrie Capital Corp, a North Carolina corporation, hereby adopts this Uwharrie
Capital Corp Nonqualified Deferred Compensation Plan (the “Plan”) for the
benefit of a select group of management or highly compensated employees. This
Plan is an unfunded arrangement and is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements set forth in Title I
of the Employee Retirement Income Security Act of 1974, as amended. It is
intended to comply with Internal Revenue Code Section 409A.

This Agreement is made and entered into this 18th day of December, 2008 by and
between Uwharrie Capital Corp and Roger L. Dick, an Eligible Employee and shall
amend and restate the Executive Supplemental Retirement Plan Agreement effective
June 3, 2004.

Definitions

 

1.1 Account

The sum of all the bookkeeping accounts as may be established for each
Participant.

 

1.2 Administrator

An administrative committee appointed by the Board. The Plan Administrator shall
serve as the agent for the Employer with respect to the Trust. The Plan
Administrator will be comprised of 1) the Uwharrie Capital Corp Chief Executive
Officer, 2) the Uwharrie Capital Corp Director of Administration, 3) the
Uwharrie Capital Corp Vice President of Human Resources 4) the Uwharrie Capital
Corp Board Chair and 5) the Chair of the Uwharrie Capital Corp Human Resources
Committee.



--------------------------------------------------------------------------------

1.3 Board

The Board of Directors of the Employer.

 

1.4 Change-in-Control

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Employer
(which, for purpose of this Section 1.4 shall mean Uwharrie Capital Corp but not
any of its affiliates or subsidiaries) shall mean the first to occur of any of
the following:

(a) the date that any one person or persons acting as a group acquires ownership
of Employer stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the Employer;

(b) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing thirty percent (30%) or more of the total voting power of the stock
of the Employer;

(c) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Employer that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Employer immediately
prior to such acquisition; or

(d) the date that a majority of members of the Employer’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.

 

1.5 Code

The Internal Revenue Code of 1986, as amended.

 

1.6 Compensation

The Participant’s earned income, including Salary, Bonus, Performance-based
Compensation, Stock Units and other remuneration from the Employer as may be
included by the Administrator.

 

1.7 Disability

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under



--------------------------------------------------------------------------------

an accident and health plan covering employees of the Participant’s Employer; or
(iii) determined to be totally disabled by the Social Security Administration.

 

1.8 Effective Date

January 1, 2005

 

1.9 Eligible Employee

An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrator. The Administrator may at any time, in
its sole discretion, change the eligible criteria for an Eligible Employee or
determine that one or more Participants will cease to be an Eligible Employee.
The designation of an Employee as an Eligible Employee in any year shall not
confer upon such Employee any right to be designated as an Eligible Employee in
any future Plan Year.

 

1.10 Employee

Any person employed by the Employer.

 

1.11 Employer

Uwharrie Capital Corp and its subsidiaries and affiliates.

 

1.12 Employer Discretionary Contribution

A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts.

 

1.13 Employer Supplemental Contribution

A contribution made by the Employer that is credited to one or more
Participant’s Accounts.

 

1.14 ERISA

The Employee Retirement Income Security Act of 1974, as amended.

 

1.15 Investment Fund

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.

 

1.16 Participant

An Eligible Employee who is a Participant as provided in Article 2.

 

1.17 Plan Year

For the initial Plan Year, Effective Date through December 31, 2008. For each
year thereafter, January 1 through December 31.



--------------------------------------------------------------------------------

1.18 Retirement

Retirement shall mean a Participant’s Separation from Service on, or subsequent
to, the Participant attaining their applicable retirement age as provided for in
their employment agreement, Uwharrie Capital Corp Executive and Director
Supplemental Retirement Plan or as defined by the Plan Administrator upon
participation in this Plan, as applicable. In the event the Participant has not
been provided with a retirement age, such Participant’s retirement age shall be
attainment of sixty-five (65) years of age.

 

1.19 Separation from Service

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract. Upon a sale or other disposition of the assets of the Employer to an
unrelated purchaser, the Administrator reserves the right, to the extent
permitted by Code section 409A to determine whether Participants providing
services to the purchaser after and in connection with the purchase transaction
have experienced a Separation from Service.

 

1.20 Service Recipient

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
or person for whom the services are performed and with respect to whom the
legally binding right to compensation arises, and all persons with whom such
person would be considered a single employer under Code Section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code Section 414(c)
(employees of partnerships, proprietorships, etc., under common control).

 

1.21 Share

Share shall mean a share of the Employer’s common stock, no par value.

 

1.22 Specified Employee

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Specified Employee” shall mean a
participant who is considered a key employee on the Identification Date, as
defined in Code Section 416(i) without regard to section 416(i)(5) and such
other requirements imposed under Code Section 409A(a)(2)(B)(i) and regulations
there under for the period beginning April 1 of the year subsequent to the
Identification Date and ending March 31 of the following year. The
Identification Date for this Plan is December 31 of each year.

 

1.23 Stock Units

Stock Units shall mean Shares of the Employer’s Company Stock, to be included as
an Investment Fund option for the Participant’s Account.



--------------------------------------------------------------------------------

1.24 Trust

The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.

 

1.25 Trustee

                                          or such other successor that shall
become trustee pursuant to the terms of the Plan.

 

1.26 Years of Service

A Participant’s Years of Service shall be measured by employment during a twelve
(12) month period commencing with the Participant’s date of hire and
anniversaries thereof.

Participation

 

2.1 Commencement of Participation

Each Eligible Employee shall become a Participant at the earlier of the date on
which an Employer Supplemental or Employer Discretionary Contribution is first
credited to his or her Account.

 

2.2 Loss of Eligible Employee Status

Amounts credited to the Account of a Participant who is no longer an Eligible
Employee shall continue to be held pursuant to the terms of the Plan and shall
be distributed as provided in Article 6.

Article 3 - Contributions

 

3.1 Employer Supplemental Contribution

The Employer shall make an Employer Supplemental Contribution to the Account of
some or all of the Participants. For Participants in the prior Employer
Executive and Director Supplemental Retirement Plan, Employer Supplemental
Contributions shall mirror those contributions provided for in the Employer
Executive and Director Supplemental Retirement Plan Agreement. For Participants
who were not in the Employer Executive and Director Supplemental Retirement Plan
Agreement the amount of the Employer Supplemental Contribution shall be
determined by the Employer annually and communicated to the Participant(s). Such
Employer Supplemental Contribution shall be credited to the Participant’s
Retirement Account to which contributions are being credited for the Plan Year.
Employer Supplemental Contributions shall be credited to a Participant’s Account
as soon as administratively feasible following the close of each Plan Year.

 

3.2 Employer Discretionary Contributions

The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer. Such Employer Discretionary Contribution, at the
option of the Employer, in accounts established by the Administrator. The
Employer, in its sole discretion, may determine which account will be credited
with each Employer Discretionary Contribution. In the event the Employer does
not designate which Participant account shall be credited, such Employer



--------------------------------------------------------------------------------

Discretionary Contributions shall be credited to the Participant’s Retirement
account. Employer Discretionary Contributions, if any, shall be credited to a
Participant’s Account, and if applicable transferred to the Trust, at such time
as the Employer shall determine.

Article 4 - Vesting

 

4.1 Vesting of Employer Discretionary Contributions

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.

 

4.2 Vesting of Employer Supplemental Contributions

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Supplemental Contribution(s) and any earnings or losses
on the investment of such Employer Supplemental Contribution(s) according to
such vesting schedule as the Employer shall determine at the time an Employer
Supplemental Contribution is made. For Participants in the prior Employer
Executive and Director Supplemental Retirement Plan, Employer Supplemental
Contributions shall vest in accordance with the vesting schedule as provided for
in the Employer Executive and Director Supplemental Retirement Plan.

 

4.3 Vesting due to Certain Events

(a) A participant who incurs a Separation from Service due to Retirement shall
be fully vested in the amounts credited to his or her Account as of the date of
Retirement.

(b) A Participant who incurs a Separation from Service due to Disability shall
be fully vested in the amounts credited to his or her Account as of the date of
Disability.

(c) Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account.

(d) Upon a Change-in-Control, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Change-in-Control.

(e) Upon termination of employment prior to attaining Normal Retirement Age, the
participant shall be fully vested in the amounts credited to his or her account.

Article 5 - Accounts

 

5.1 Investments, Gains and Losses

(a) As applicable, a Participant may change his or her selection of Investment
Funds no more than six (6) times each Plan Year with respect to his or her
Account by filing a new election in accordance with procedures established by
the Administrator. An election shall be



--------------------------------------------------------------------------------

effective as soon as administratively feasible following the date the change is
submitted on a form prescribed by the Administrator.

(b) Notwithstanding the foregoing, any Stock Units shall be deemed to be
invested in Shares at all times.

Article 6 - Distributions

 

6.1 Distribution Election

Each Participant shall designate in his or her election the timing of his or her
distribution as described in the accompanying election form. Notwithstanding
anything to the contrary contained herein provided, no acceleration of the time
or schedule of payments under the Plan shall occur except as permitted under
both this Plan and Code Section 409A. If the Participant fails to properly
designate the time and form of a distribution, the Participant’s Account shall
be paid in a lump sum.

 

6.2 Distributions Upon Retirement

If the Participant has a Separation from Service due to Retirement, the
Participant’s Retirement Account shall be distributed as soon as
administratively feasible, but no later than ninety (90) days after the first
day of the seventh month following Participant’s Retirement.

Distribution shall be made either in a lump-sum payment or in substantially
equal annual installments, over a period of up to ten (10) years as elected by
the Participant.

 

6.3 Substantially Equal Annual Installments

(a) The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account by a fraction, the denominator of which in
the first year of payment equals the number of years over which benefits are to
be paid, and the numerator of which is one (1). The amounts of the payments for
each succeeding year shall be determined by multiplying the Participant’s
Account as of the applicable anniversary of the payout by a fraction, the
denominator of which equals the number of remaining years over which benefits
are to be paid, and the numerator of which is one (1). Installment payments made
pursuant to this Section 6.3 shall be made as soon as administratively feasible,
but no later than ninety (90) days following the anniversary of the distribution
event.

(b) For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments from a particular account shall be
considered a single payment.

 

6.4 Distributions due to other Separation from Service

Upon a Participant’s Separation from Service for any reason other than
Retirement, death or Disability, all vested amounts credited to his or her
Account shall be paid to the Participant in a lump-sum, as soon as
administratively feasible, but no later than ninety (90) days, following the
date of Separation from Service, subject to Section 6.8 (Distributions to
Specified Employees).



--------------------------------------------------------------------------------

6.5 Distributions upon Separation from Service due to Disability

Upon a Participant’s Separation from Service due to Disability, all amounts
credited to his or her Account shall be paid to the Participant in a lump sum,
as soon as administratively feasible but no later than ninety (90) days
following the date of Separation from Service due to Disability, subject to
Section 6.8 (Distributions to Specified Employees).

 

6.6 Distributions upon Death

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum.

 

6.7 Changes to Distribution Elections

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her Account to the extent permitted and in
accordance with the requirements of Code Section 409A(a)(4)(C), including the
requirement that (i) a redeferral election may not take effect until at least
twelve (12) months after such election is filed with the Employer, (ii) an
election to further defer a distribution (other than a distribution upon death,
Disability or an unforeseeable emergency) must result in the first distribution
subject to the election being made at least five (5) years after the previously
elected date of distribution, and (iii) any redeferral election affecting a
distribution at a fixed date must be filed with the Employer at least twelve
(12) months before the first scheduled payment under the previous fixed date
distribution election. Once an account begins distribution, no such changes to
distributions shall be permitted.

 

6.8 Distributions to Specified Employee

Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death, distributions to such Participant shall not commence until the first day
of the seventh month following the date of Separation from Service (or, if
earlier, the date of death of the Participant). If distributions are to be made
in annual installments, the second installment and all those thereafter will be
made on the applicable anniversaries of the Participant’s Separation from
Service.

 

6.9 Domestic Relations Orders

The Administrator may permit such acceleration of the time or schedule of a
payment under the arrangement to an individual other than a Participant as may
be necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

6.10 Minimum Distribution

Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account at the time of a distribution event or at the time of a scheduled
installment payment is $25,000 or less, then the Participant shall be paid his
or her Account or sub-account as a single lump sum.



--------------------------------------------------------------------------------

6.11 Form of Payment

All distributions shall be made in the form of cash, with the exception of Stock
Units and related earnings, which shall be paid in the form of Shares (with any
fractional Shares paid in cash).

 

6.12 Distributions Upon a Change-in-Control

Notwithstanding any distribution election to the contrary, if a
Change-in-Control occurs and a Participant incurs a Separation from Service
during the period beginning on the date of the Change-in-Control and ending on
the second anniversary of the Change-in-Control, then the remaining amount of
the Participant’s vested Account shall be paid to the Participant or his or her
beneficiary in a single lump-sum payment as soon as administratively possible,
but no earlier than the first business day of the seventh month following the
Participant’s Separation from Service (or, if earlier, upon the Participant’s
death).

Article 7 - Beneficiaries

 

7.1 Beneficiaries

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment), or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated in the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.

 

7.2 Lost Beneficiary

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited. Any such presumption
of death shall be final, conclusive and binding on all parties.

Article 8 - Funding

 

8.1 Prohibition Against Funding

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have



--------------------------------------------------------------------------------

any right with respect to, or claim against, such assets nor shall any such
purchase be construed to create a trust of any kind or a fiduciary relationship
between the Employer and the Participants, their beneficiaries or any other
person. Any such assets shall be and remain a part of the general, unpledged,
unrestricted assets of the Employer, subject to the claims of its general
creditors. It is the express intention of the parties hereto that this
arrangement shall be unfunded for tax purposes and for purposes of Title I of
the ERISA. Each Participant and beneficiary shall be required to look to the
provisions of this Plan and to the Employer itself for enforcement of any and
all benefits due under this Plan, and to the extent any such person acquires a
right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Employer. The Employer or the
Trust shall be designated the owner and beneficiary of any investment acquired
in connection with its obligation under this Plan.

 

8.2 Deposits in Trust

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan. The amounts so deposited may
include all contributions made pursuant to Employer Supplemental Contributions
and any Employer Discretionary Contributions.

Article 9 - Claims Administration

 

9.1 General

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.

 

9.2 Claims Procedure

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days (forty-five (45) days if the claim is on account of Disability) of
receipt of the claim that the claim has been denied. The Administrator may
extend the period of time for making a determination with respect to any claim
for a period of up to ninety (90) days (thirty (30) days if claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day (or forty-five
(45) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision. If the claim is denied to
any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

(a) the specific reason or reasons for denial of the claim;

(b) a specific reference to the Plan provisions on which the denial is based;



--------------------------------------------------------------------------------

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the provisions of this Article.

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant’s claim.

 

9.3 Right of Appeal

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under
Section 9.2.

 

9.4 Review of Appeal

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty
(60) days (forty-five (45) days if the claim is on account of Disability) after
the appeal is filed, except that the Administrator may extend the period of time
for making a determination with respect to any claim for a period of up
one-hundred and twenty (120) days (ninety (90) days if the claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial one-hundred and twenty
(120) day (or, if the claim is on account of Disability, initial ninety
(90) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision. Under no circumstances
shall any failure by the Administrator to comply with the provisions of this
Section 9.4 be considered to constitute an allowance of the claimant’s claim.

In the case of a claim on account of Disability: (i) the review of the denied
claim shall be conducted by an employee who is neither the individual who made
the initial determination or a subordinate of such person; and (ii) no deference
shall be given to the initial determination. For issues involving medical
judgment, the employee must consult with an independent health care professional
who may not be the health care professional who rendered the initial claim.

 

9.5 Designation

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.



--------------------------------------------------------------------------------

Article 10 - General Provisions

 

10.1 Administrator

(a) The Administrator is expressly empowered to limit the amount of Compensation
that may be deferred; to deposit amounts into the Trust in accordance with
Section 8.2 hereof; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

(b) The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.

(c) The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

10.2 No Assignment

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

 

10.3 No Employment Rights

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.



--------------------------------------------------------------------------------

10.4 Incompetence

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.

 

10.5 Identity

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6 Other Benefits

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7 Expenses

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.

 

10.8 Insolvency

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.

 

10.9 Amendment or Modification

The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.

 

10.10 Plan Suspension

The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts



--------------------------------------------------------------------------------

shall not be accelerated but shall be paid at such time and in such manner as
determined under the terms of the Plan immediately prior to suspension as if the
Plan had not been suspended.

 

10.11 Plan Termination

The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination complies with Code Section 409A and related
regulations thereunder:

(a) The Employer, in its sole discretion, may terminate the Plan and distribute
all vested Participants’ Accounts no earlier than twelve (12) calendar months
from the date of the Plan termination and no later than twenty-four
(24) calendar months from the date of the Plan termination, provided however
that all other similar arrangements are also terminated by the Employer for any
affected Participant and no other similar arrangements are adopted by the
Employer for any affected Participant within a three (3) year period from the
date of termination; or

(b) The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.

 

10.12 Plan Termination due to a Change-in-Control

The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements for
any affected Participant.

 

10.13 Construction

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

10.14 Governing Law

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of North Carolina, other than its laws respecting choice of law.



--------------------------------------------------------------------------------

10.15 Severability

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.

 

10.16 Headings

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.17 Terms

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

 

10.18 Right of Setoff

The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A. By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.18 which is allowed by law.

Contribution Schedule

 

  •  

Employer Supplemental Contributions for the benefit of Roger L. Dick will be
credited as follows until attainment of the designated Retirement age of 70.

 

  •  

The elected Account Distribution upon Retirement will be (check one):

 

  ¨ Lump Sum

 

  x Installments over 10 (# years)

 

  •  

Beneficiary designation as indicated on attached form.

 

  •  

Employer Discretionary Contribution:

 

Accrued Account Balance as of 12/31/07

       406,832.00

 

  •  

Employer Supplemental Contributions:

 

12/31/2008    End of Year Age 57      125,000.00



--------------------------------------------------------------------------------

12/31/2009    End of Year Age 58      125,000.00 12/31/2010    End of Year Age
59      125,000.00 12/31/2011    End of Year Age 60      125,000.00 12/31/2012
   End of Year Age 61      125,000.00 12/31/2013    End of Year Age 62   
  125,000.00 12/31/2014    End of Year Age 63      125,000.00 12/31/2015    End
of Year Age 64      125,000.00 12/31/2016    End of Year Age 65      125,000.00
12/31/2017    End of Year Age 66      125,000.00 12/31/2018    End of Year Age
67      125,000.00 12/31/2019    End of Year Age 68      125,000.00 12/31/2020
   End of Year Age 69      125,000.00 12/31/2021    End of Year Age 70   
  125,000.00

IN WITNESS WHEREOF, Uwharrie Capital Corp has caused this instrument to be
executed by its duly authorized officer, effective as of this 18th day of
December, 2008.

 

    Uwharrie Capital Corp

/s/ Roger L. Dick

    By:  

/s/ Mike Massey

Roger L. Dick     Title:   SVP Administration

 

ATTEST: By:  

/s/ Kathy R. Valentine

Title:   Assistant Secretary